UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
SHI MING CHEN, et al.,
                                                                   ORDER
                          Plaintiffs,                              17 Civ. 802 (GBD) (GWG)

        -v.-

HUNAN MANOR ENTERPRISE, INC., et al.


                          Defendants.
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge

       Counsel for plaintiffs, John Troy, seeks to withdraw as counsel for plaintiffs Jian Cai,
Mingda Ke, Jian Min. Docket## 162, 163, 178. The pre-motion conference requirement is
waived. The Court hereby ORDERS as follows:

       1. Mr. Troy shall file his motion to withdraw on or before February 14, 2020. 1 The
motion shall specify whether counsel seeks a lien of any kind, including but not limited to a
charging or retaining lien, and the legal and factual basis for any such claim.

         2. Any party wishing to oppose this motion shall file papers in opposition by March 6,
2020, or send a letter to the Court for receipt by that date. Plaintiffs Cai, Ke, and Min may send
a letter to the Court at the address below. 2

       3. A hearing on the motion will take place in Courtroom 6-B, 500 Pearl Street, New
York, New York, on Tuesday, March 10, 2020, at 10:30 a.m.



         1
            If the motion contains attorney-client privileged information or information that Mr.
Troy believes would adversely affect this client, such information should not be publicly filed.
Instead, Mr. Troy should (1) file an unredacted version of the papers at the Clerk's Office under
seal; (2) deliver or mail to Chambers of the undersigned the unredacted version for ex parte
review; and (3) file on ECF a redacted version of the motion papers -that is, with only the
privileged or sensitive matters redacted.
        2
                 Hon. Gabriel W. Gorenstein
                 United States Magistrate Judge
                 U.S. Courthouse
                 500 Pearl Street
                 New York, NY 10007
       4. In addition to Mr. Troy. plaintiffs Cai, Ke, and Min are each required to attend this
conference. Other parties are not required to attend. Please be sure to arrive early so that the
conference may begin on time. If plaintiffs Cai, Ke, or Min fail to attend, their claims may be
dismissed.

        5. Mr. Troy shall immediately arrange to deliver a copy of this Order and his motion to
withdraw to plaintiffs Cai, Ke, and Min by (1) email, if available; (2) courier/overnight delivery;
and (3) regular mail. He shall also thereafter make all reasonable efforts to confirm with
plaintiffs Cai, Ke, and Min by telephone, text message conversation, email or in person that
these materials were actually received by them, that they understand that there is a March 6,
2020 deadline for filing any written response to Mr. Troy's papers, and that they are aware they
must appear at the Court conference on March 10, 2020, at 10:30 a.m.

       6. On or before February 18, 2020, Mr. Troy shall file with the Court an affidavit or
declaration indicating his efforts to comply with paragraph 5 of this Order.

       SO ORDERED.

Dated: January 27, 2020
       New York, New York




                                                 2
